779 So.2d 299 (1999)
Bobby McAFFEE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-02284.
District Court of Appeal of Florida, Second District.
April 16, 1999.
Rex Golden, St. Petersburg, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, Judge.
The appellant, Bobby McAffee, challenges the revocation of his probation, which he was serving for two counts of child abuse committed in 1997. He contends the trial court erred in finding that he willfully and substantially violated various conditions of his probation and in failing to enter a revocation order setting forth the specific probationary conditions he was found to have violated. We affirm the revocation of McAffee's probation, but remand for entry of a written revocation order.
The record shows that the trial court revoked McAffee's probation for: 1) his multiple failures to report to his probation officer and to otherwise file written monthly reports, in violation of condition one of his probation order; 2) failing to report to his probation officer as directed upon his release from incarceration on an unrelated arrest, in violation of condition ten; and 3) multiple unexcused absences from his scheduled anger management class, in violation of condition twenty-two. The record supports revocation, based on McAffee's willful and substantial violations of those conditions. We therefore affirm. Since, however, the trial court failed to enter a written revocation order setting forth the express probationary conditions that McAffee violated, this cause is remanded for entry of an appropriate order. *300 See Rojas v. State, 711 So.2d 572 (Fla. 2d DCA 1997).
Affirmed; remanded.
CAMPBELL, A.C.J., and SALCINES, J., Concur.